OPINION — AG — A CITY OR TOWN, UPON USING THE WATER ALLOCATED TO THE PLATTED LAND WITHIN ITS CORPORATE LIMITS, HAS A RESPONSIBILITY TO MAKE WATER AVAILABLE TO THE PLATTED LOTS WITHIN ITS CORPORATE LIMITS THROUGH REASONABLE ACCESS AND AVAILABILITY ON AN EQUAL BASIS WITH WHICH WATER IS MADE AVAILABLE TO ALL OTHER RESIDENTS IN THE MUNICIPALITY. THE MUNICIPALITY'S DISTRIBUTION LINES MUST BE LAID IN SUCH A MANNER AS TO INSURE THAT ALL FORMER DOMESTIC WELL USERS WILL BE EQUIDISTANT FROM A CONNECTING SOURCE OF THE MUNICIPALITY'S WATER SUPPLY. ONCE A MUNICIPALITY BEGINS USING THE WATER ALLOCATED TO THE PLATTED LAND WITHIN ITS CORPORATE LIMITS, IT MUST AT THAT POINT IN TIME HAVE THE CAPABILITY OF PROVIDING REASONABLE ACCESS TO THIS WATER SUPPLY TO THE PLATTED LAND AND IS THEREBY PRECLUDED FROM USING THE WATER IN QUESTION SOLELY FOR ITS OWN PURPOSES WITHOUT PROVIDING REASONABLE ACCESSIBILITY AND AVAILABILITY, AS DISCUSSED ABOVE, TO THE PLATTED LANDS WITHIN ITS CORPORATE LIMITS. CITE: 82 O.S. 1977 Supp., 1020.21 [82-1020.21], 82 O.S. 1977 Supp., 1020.3 [82-1020.3], 82 O.S. 1977 Supp., 1020.7 [82-1020.7], 11 O.S. 1977 Supp., 22-104 [11-22-104] 11 O.S. 1977 Supp., 1-101 [11-1-101], 11 O.S. 1977 Supp., 55-102, [11-55-102] 11 O.S. 1977 Supp., 22-105 [11-22-105], 11 O.S. 1977 Supp., 37-204 [11-37-204] (AMALIJA  J. HODGINS)